DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a response and amended claims 1-4 on 11/30/2020.  
	Applicant’s amendment of claim 2 and 3 overcome the 112(b) Rejection previously set forth on 09/04/2020. 
	However, amendments to claim 4 does not overcome the 112(b) Rejection. 

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
	Applicant argues the instant lay up process and the filament winding process are alternately executed to resolve a step (i.e., a height difference) which occurs between the rib and the cut prepreg, thus the height of the rib and the height of laminated cut prepregs are nearly the same with each other. Applicant argues Lee teaches bending prepregs to produce cap end wall and adhesively bonding the walls formed by the bent prepregs to the riser wall, thereby forming a step.
	While Examiner agrees that Lee teaches bending the prepreg to form a step and curing, as exhibited on Figures 9 and 10 as annotated by Applicant in the Remarks, Examiner notes the cap end wall forms a smooth surface with respect to the ribs (Figure 2 and 7), each of the cap end walls of the cap members provides an outer face for cellular composite structure formed against a tool surface (Figure 7 and Column 5, Lines 10-26). Additionally, Lee teaches that it is desirable to have a high degree of surface smoothness, such as for aerodynamic smoothness necessary for exterior surfaces of an aircraft, by flatness controlled and/or curvature controlled caul plates having a machined or formed surface finish can be placed between vacuum enclosure and working assembly to provide the necessary surface finish for working assembly (Column 8 Lines 1-13). 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein the fibers have orientation.”  The antecedent basis for the fibers is unclear, as claim 1 only recites fibers wound to produce the multiple ribs, and the prepreg is not claimed to have fibers. 

	Examiner will interpret “the fibers” as the fibers of the prepreg, according to Spec [0109]-[0112].

	Claim 1 recites “in accordance with optimum ply angle.” It is unclear what entails an optimum ply angle. There is a lack of antecedent basis for ply angle, as the claims as written do not discuss or suggest anything about plies or angles. It is not possible to optimize a feature that is not clearly recited. 
	Applicant explains the laminated prepreg portions have optimium ply angle such that it is possible to withstand bearing strength between structures (Specification, [0161]). In claim 1, It is unclear (1) if Applicant is intending to optimize the fiber angles of the recited single prepreg of claim 1 relative to the prepreg film of claim 3 (Specification, 
 For examination purposes, Examiner will interpret claim 1 to include the subject matter of claim 2 and an optimum ply angles are obtained by balancing fiber orientations. 

Claim 1 recites “the cut prepreg is inserted into the corresponding opening in accordance with optimum ply angle in order for a step to be not formed in the fastening portion.” It is unclear how the cut prepreg is inserted that prevents a step from forming.

Claim 3 recites the limitation “winding a prepreg film having a width corresponding to a width of the fastening portion on the fastening portion before winding a rib-forming fiber.” It is unclear if this rib-forming fiber is the same fibers recited in claim 1 during the step of winding the fibers to form the multiple rib parts or if there is an additional rib and rib-forming fiber created in the process.

Claim 4 recites “in the case of winding the fibers such that the fiber orientation is perpendicular to a mandrel.” There is lack of antecedent for the case of winding the fibers perpendicular to a mandrel, it is unclear if this limitation is reciting that during the step of winding the fibers to form the multiple rib parts, the fibers are wound perpendicular to a mandrel. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,510,757) in view of Brand (US 5,200,251) and Ridges (PG-PUB 2013/0243989). 
	Regarding claim 1, Lee teaches a process of producing a cellular composite structure, comprising the steps of: 
	creating multiple rib parts (Figure 11 and Column 2, Lines 7- 14);
	producing a cut prepreg from a plurality of tows pre-impregnated with resin, whererin the orientation of the fibers of each tow layer are angularly offset from eachother when the individual layers are stacked (Column 2, Lines 37-42);

inserting the cut prepreg into the corresponding opening (Column 4, Lines 57-63); and 
curing the composite such that the tows of each of the pre-formed ribs and the cut prepreg are thermally bonded to the intersecting ribs of the grid the close dimensional fit of the cap members ensures that the flow of resin leaves few or no
gaps where a crack can initiate and propagate from (Column 9, Lines  7-11 and Lines 14-20). 
	Lee teaches a structure outerface including each of the cap end walls of the cap members provides an outer face for cellular composite structure (Column 5, Lines 10-26), wherein after the heating process, the elastomeric material of tools thermally expands outwardly to force the various riser walls into contact with the associated ribs (Column 7, Lines 47-67). Lee teaches for applications requiring a high degree of surface smoothness such as the aerodynamic smoothness necessary for exterior surfaces of an aircraft, flatness controlled and/or curvature controlled caul plates having a
machined or formed surface finish can be placed between vacuum enclosure and working assembly to provide the necessary surface finish for working assembly (Column 8 Lines 1-13). One of ordinary skill in the art would recognize the cured cap member and ribs would be smooth (i.e., would not have a height difference or step). 


	Lee does not explicitly teach (1) winding the fibers to create multiple rib parts and  (2) covering the fastening portion with a release film and winding a compression film on the release film to apply pressure to the fastening portion.
 
	As to (1), Brand teaches an isogrid filament wound composite structure produced with a winding head that continuously winds the fiber around a mandrel while the mandrel is rotated (Figure 2, item 24 and Column 3, Lines 25-30). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the winding mechanism of Lee with the winding head of Brand, a functional equivalent fiber winding mechanism. 

As to (2), Ridges teaches a process of forming a composite prepreg article, wherein the lay-up can be wrapped in a first polymeric material that functions as a release layer as well as help consolidate the lay-up when heated [0084] and a second polymeric material to apply additional pressure during the curing process (Figure 15 and [0069], [0084]-[0086])).		
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the curing process of Lee with the curing process of Ridges, a functional equivalent process of curing a composite lattice support structure. 
	
	Regarding claim 2, Lee in view of Brand and Ridges teaches the process as applied to claim 1, wherein the fibers constituting the cut prepreg have orientations (Lee, Column 4, Lines 34-42 and Claim 3) and multiple cut prepregs are laminated  (Lee, Column 5, Lines 20-35) and inserted in the opening, wherein at least one pair of the multiple laminated fiber orientations balancing each other (Lee, Column 5, Line 65 – Column 6, Line 12). 

	Regarding claim 5, Lee in view of Brand and Ridges teaches the process as applied to claim 1, wherein a shape of the cut prepreg is at least one of a triangle (Lee, Figure 9 and 10 and Column 3, Lines 35-38).

Claim 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,510,757) in view of Brand (US 5,200,251) and Ridges (PG-PUB 2013/0243989), as applied to claim 1, in further view of Pavlov (PG-PUB 2018/0272645) and Goichi (JP 5173372). 
Regarding claim 3, Lee in view of Brand and Ridges teaches the process as applied to claim 1, further comprising: removing the compression film and release film (Ridges, Figure 15 and [0069], [0084]-[0086]).	

	Pavlov teaches a grid structure, such as a lattice or grid-stiffened structure, comprising ribs, the local substructure and optionally the outer skin jointly consolidated to form the grid structure (Figures 1, 2, and 6). Pavlov teaches local substructures are structures not forming part of the grid pattern or the skin, designed to enable local introduction of an external load and/or to reinforce the ribs and/or the skin locally, wherein the local substructures can for example include reinforcement structures, such
as patches on the skin, e.g., around an opening or cut-out, or they can include load introduction structures connecting to one or more adjacent ribs or a load introduction structure at the structure's edge adapted for coupling the structure to a further structure [0010]-[0013].
	Goichi teaches a process of a hollow roll made of carbon fiber reinforced resin, wherein a reinforcement material is wound around a mandrel (Figure 11-13) and a carbon fiber reinforced resin is wrapped around the reinforcement material and mandrel, wherein the carbon fiber reinforced resin material has a width corresponding to the width of the rib parts (Figure 14, items 20, 20A, 20B and 15 and [0040]). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to utilize the prepreg skin material of Goichi to reinforce the article of Lee in view of Ridges, as taught by Pavlov to reinforce the article and allow for increased strength to external load. 

Regarding claim 4, Lee in view of Brand, Ridges, Pavlov, and Goichi teaches the process as applied to claim 1, wherein a winding head is used to wind the fibers continuously without breaking (Brand, Figure 2) and portions of the fibers are wound perpendicular to the mandrel (Brand, Figure 2).
 
	Regarding claim 10, Lee in view of Brand, Ridges, Pavlov, and Goichi teaches the process as applied to claim 3, wherein a caul plate is then put on top of the skin and 
	Lee in view of Brand, Ridges, and Pavlov does not explicitly teach the winding a heat-shrinkable film and curing the anisogrid composite structure. 
Ridges teaches a process of forming a composite prepreg article, wherein
the lay-up can be wrapped in a first polymeric material that functions as a release layer as well as help consolidate the lay-up when heated [0084] and a second polymeric material to apply additional pressure during the curing process (Figure 15 and [0069], [0084]-[0086])).		
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the curing process of Lee in view of Brand, Ridges, and Pavlov with the curing process of Ridges, a functional equivalent process of curing a composite lattice support structure. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,510,757) in view of Brand (US 5,200,251) and Ridges (PG-PUB 2013/0243989), as applied to claim 1, in further view of Brotz (US 5,245,813). 
Regarding claim 6, Lee in view of Brand and Ridges teaches the process as applied to claim 1, wherein the second polymeric material can be any type of heat shrink polymeric material and can be wrapped in multiple or single layers (Ridges, [0084]).
	Lee in view of Brand and Ridges does not explicitly teach the compression film has a width smaller than a width of the fastening portion for overlapping. 
	Brotz teaches a process of creating a structural beam with multiple layers by applying shrinkable material over the beam for curing, where the wrapped casting is heated causing curing and/or shrinking of the wrapping material to tightly bind it to the core (Figure 4-7 and Column 2, Lines 35-55). Brotz teaches the shrink wrap has a width that is smaller than the width of the desired molded article (Figure 7). 
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to substitute the heat-shrinkable polymeric film of Lee in view . 

Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,510,757) in view of Brand (US 5,200,251) and Ridges (PG-PUB 2013/0243989), as applied to claim 1, in further view of Pavlov (PG-PUB 2018/0272645).  
	Regarding claim 7 and 9, Lee in view of Brand and Ridges teaches the process as applied to claim 1.
Lee in view of Brand and Ridges does not teach the fastening portion is configured with a fastening hole, wherein the fastening hole is provided with a bush. 
Pavlov teaches local rib interfacing substructures can for example be used to connect the structure to another structure, e.g., by adhesive bonding and/or by mechanical fastening. Pavlov teaches incorporating openings reinforced by a bonded bushing for mechanical fastening means ([0019], [0024], [0057], Figure 6, item 65). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the grid structure of Lee in view of Brand and Ridges with structures provided with an opening for allowing mechanical fastening as taught by Pavlov to allow for connecting structures. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,510,757) in view of Brand (US 5,200,251), Ridges (PG-PUB 2013/0243989), and Pavlov (PG-PUB 2018/0272645), as applied to claim 7, in further view of Goichi (JP 5173372).
	Regarding claim 8, Lee in view of Brand, Ridges, and Pavlov teaches the process as applied to claim 7.
	Lee in view of Brand, Ridges, and Pavlov does not explicitly teach an inner surface and an outer surface of the fastening portion adjacent to the fastening hole are provided with a fabric material. 
Pavlov teaches a grid structure, such as a lattice or grid-stiffened structure, comprising ribs, the local substructure and optionally the outer skin jointly consolidated 
as patches on the skin, e.g., around an opening or cut-out, or they can include load introduction structures connecting to one or more adjacent ribs or a load introduction structure at the structure's edge adapted for coupling the structure to a further structure [0010]-[0013].
	Goichi teaches a process of a hollow roll made of carbon fiber reinforced resin, wherein a reinforcement material is wound around a mandrel (Figure 11-13) and a carbon fiber reinforced resin is wrapped around the reinforcement material and mandrel, wherein the carbon fiber reinforced resin material has a width corresponding to the width of the rib parts (Figure 14, items 20, 20A, 20B and 15 and [0040]). Goichi teaches six layers of reinforcing materials 22A and 22B are laminated in two directions along the groove 40A and the groove 40B [0062], the winding angle in the axial direction is in the range of 30 degrees to 60 degrees, preferably 40 degrees to 50 degrees  [0063].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to utilize the prepreg skin material of Goichi to reinforce the article of Lee in view of Ridges, as taught by Pavlov. Given that the fastening portion is wrapped by reinforcing materials wound in two directions at angles of 40 degrees to 50 degrees (e.g., 45 degrees), the inner surface and outer surface of the fastening portion adjacent to the fastening hole would be laminated inclined at an angle of + 45 degrees with respect to a central axis of a mandrel. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742